DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 04/09/2021 was entered.
Amended claims 41-46 and new claims 48-61 ae pending in the present application.
Applicant’s election without traverse of Group I, drawn to a multimeric coding nucleic acid (MCNA), in the reply filed on 04/09/2021 is acknowledged.
Applicant further elected the following species:  (a) each of the two encoding polynucleotides encodes the same protein; and (b) 2’-OMe-A as modified nucleotides in an oligonucleotide bridge; (c) 2’OMe-U as modified nucleotides in mRNAs; and (d) liposomal delivery vehicle.
However in light of currently amended claims and upon further considerations the Restriction Requirement dated 01/12/2021 was withdrawn.
On May 13, 2021 Examiner contacted Applicant’s representative Christine Espino to propose claim amendments along with the filing of certain terminal disclaimers to put the application in conditions for allowance (see also attached Interview Summary).  On May 18, 2021 attorney Espino informed the examiner that Applicant accepted proposed claim amendments by filing the Supplemental Amendment dated 05/18/2021 along with a Terminal Disclaimer.
Applicant’s Supplemental Amendment dated 05/18/2021 was entered.
Amended claims 41-46 and 48-61 are pending in the present application. 
Terminal Disclaimer
The terminal disclaimer filed on 05/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10266843 and US Patent No. 10428349 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Christine Espino on 05/20/2021.
The application has been amended as follows: 

In the Claims:
Claim 44 was amended below.
	Claim 44 (Currently amended)	The method of claim 43, wherein the composition is administered via a route of delivery selected from the group consisting of intravenous delivery, subcutaneous delivery, oral delivery, subdermal delivery, ocular delivery,

REASON FOR ALLOWANCE
The prior art does not teach or fairly suggest a composition comprising a multimeric coding nucleic acid (MCNA) encapsulated or complexed with a liposomal delivery vehicle, wherein the MCNA comprises two messenger RNAs (mRNAs) linked at 3’ ends, via a stable linkage, such that the multimeric coding nucleic acid has two 5’ ends, and wherein the stable linkage is an oligonucleotide bridge comprising an internal 3’-to-3’ inverted phosphodiester linkage; and a method of delivering MCNA for in vivo protein production, comprising administering the same composition to a subject in need of delivery.  Particularly, the MCNA facilitates a surprisingly high protein production that is sustained over a surprisingly prolonged period of time in both in vitro and in vivo relative to monomeric mRNAs (see at least Examples 2-3; particularly Figures 7, and 10-19).
Accordingly, claims 41-46 and 48-61 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.


/QUANG NGUYEN/Primary Examiner, Art Unit 1633